Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 1 of 29 Page ID #:1



  1   PAUL N. SORRELL (BAR NO. 126346)
      psorrell@lavelysinger.com
  2   MARTIN HIRSHLAND (BAR NO. 322629)
      mhirshland@lavelysinger.com
  3   LAVELY & SINGER
      PROFESSIONAL CORPORATION
  4   2049 Century Park East, Suite 2400
      Los Angeles, California 90067-2906
  5   Telephone: (310) 556-3501
      Facsimile: (310) 556-3615
  6
      Attorneys for Plaintiffs KEVIN ZHANG INC.
  7   and KEVIN ZHANG

  8
                           UNITED STATES DISTRICT COURT
  9
               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10

 11   KEVIN ZHANG INC., a California corporation, CASE NO.: 2:20-cv-6247
      and KEVIN ZHANG, an individual,
 12                                               COMPLAINT FOR:
                     Plaintiffs,
 13                                               (1) DEFAMATION;
            v.                                    (2) TRADE LIBEL;
 14                                               (3) INVASION OF PRIVACY BY FALSE
      JOE ROZSA aka JOSEPH RICHARD ROZSA
      aka JAY RICH VEYRON, an individual, and          LIGHT;
 15
      DOES 1-10,                                  (4)  INTENTIONAL INTERFERENCE
 16                                                    WITH CONTRACTUAL
                     Defendants.                       RELATIONS;
 17                                               (5) INTENTIONAL INTERFERENCE
                                                       WITH PROSPECTIVE ECONOMIC
 18                                                    ADVANTAGE;
                                                  (6) UNFAIR BUSINESS PRACTICES
 19
                                                       (BUSINESS AND PROFESSIONS
 20                                                    CODE SECTIONS 17200 ET SEQ.);
                                                  (7) CIVIL HARASSMENT (CODE OF
 21                                                    CIVIL PROCEDURE SECTION
                                                       527.6);
 22                                               (8) AIDING AND ABETTING BREACH
 23                                                    OF FIDUCIARY DUTY;
                                                  (9) CONSPIRACY TO COMMIT
 24                                                    BREACH OF FIDUCIARY DUTY;
                                                       AND
 25                                               (10) CONSPIRACY TO VIOLATE THE
                                                       COMPUTER FRAUD AND ABUSE
 26                                                    ACT (18 U.S.C. §1030)
 27
                                                      [DEMAND FOR JURY TRIAL]
 28

                                                  1
      K:\ 6809-2\PLE                                    COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 2 of 29 Page ID #:2



  1           Plaintiffs Kevin Zhang Inc. and Kevin Zhang (sometimes collectively referred to as

  2   “Plaintiffs”), for their Complaint against Defendants Joe Rozsa aka Joseph Richard Rozsa aka Jay

  3   Rich Veyron (“Rozsa”), and Does 1-10 (collectively, “Defendants”) hereby allege as follows:

  4                                      NATURE OF THIS ACTION

  5           1.       This action is necessitated by a continuing pattern of harassing, unlawful and

  6   outrageous bullying by Rozsa, a jealous and bitter “wannabe” business competitor. Kevin Zhang

  7   is a preeminent eCommerce businessman and instructor of well-received educational courses for

  8   eCommerce entrepreneurs. Rozsa is a direct competitor – “in the same space,” only less

  9   successful. Rozsa in fact runs his own eCommerce education group and holds his own in-person
 10   educational events just as Plaintiffs do, but not as well or successfully. Obviously infuriated by his

 11   own personal and business failures, seeking a convenient scapegoat and at the same time to

 12   promote his own fading brand, Rozsa this year – just as he did in a previous well-publicized

 13   incident in Columbus, Ohio, for which he ultimately was forced to apologize – lashed out with a

 14   false, defamatory, unlawful and highly damaging social media rant and numerous other acts of

 15   harassment calculated solely to create personal and professional damage and achieve a competitive

 16   advantage. Rozsa’s primary intent is to interfere with Plaintiffs’ business opportunities in the

 17   desperate hope of propping up his own failing personal brand.

 18           2.       Fueled by extreme jealousy and increasingly desperate to damage businesses of

 19   legitimate competitors in a pitiful effort to prop up his struggling personal brand and competing
 20   eCommerce education business, Rozsa’s all-out social media campaign includes three videos – one

 21   of more than an hour long, and another two of approximately 40 minutes – that he recently posted

 22   on the internet and in which he personally appears, comprised of numerous false and defamatory

 23   statements of and concerning Zhang, and other highly damaging criticisms leveled in an

 24   unfounded effort to damage Plaintiffs personally and professionally. Rozsa’s statements, among

 25   other things, falsely accuse Zhang of engaging in criminal conduct (including alleged tax fraud)

 26   and defrauding, conning and lying to his customers, the government and the general public. Rozsa

 27   also falsely misrepresents and impugns Zhang’s business qualifications, associations, lifestyle and

 28   practices. In so doing, Rozsa cites fabricated evidence and investigations that in an effort to prop

                                                       2
      K:\ 6809-2\PLE                                          COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 3 of 29 Page ID #:3



  1   up his frivolous assertions. Rozsa has harassed Zhang, his family and business associates and

  2   employees directly and through false and highly damaging posts critical of Zhang and his

  3   businesses placed on social media platforms including Instagram, Facebook and YouTube. He has

  4   encouraged the public to harass Zhang and to leave false, negative reviews of Plaintiffs and their

  5   products and services on social media sites. He unlawfully contacted business associates and

  6   vendors and eCommerce trade groups, publications and podcasts with whom Plaintiffs have

  7   associated in an effort to interfere with and damage Plaintiffs’ business relationships. He has

  8   encouraged and facilitated disclosure by Plaintiffs’ business associates of confidential information

  9   in violation of contractual confidentiality commitments and fiduciary duties owed to Plaintiffs. In
 10   sum, Rozsa has engaged in an ongoing, relentless and concerted campaign to bully and harass

 11   Plaintiffs by spreading false statements and other highly damaging and derogatory statements in an

 12   effort to interfere with Zhang’s right to earn a living.

 13            3.       This is not the first time Rozsa has engaged in reckless, malicious bullying of his

 14   competitors in an attempt to promote his business at others’ expense. The egregious campaign in

 15   which he publicly bullied a competitor in Columbus, Ohio by making false claims to ownership of

 16   intellectual property rights and baseless accusations against a third party ended with Rozsa making

 17   a public apology and enduring the scorn of many in the industry due to his ham-fisted, misguided

 18   and highly damaging tactics.

 19            4.       Rozsa’s intentional conduct designed to damage Plaintiffs has caused and
 20   continues to cause significant damage to Zhang and his businesses, and subjects Rozsa to millions

 21   of dollars in liability. Plaintiffs bring this action to obtain appropriate compensation, including

 22   substantial compensatory and punitive damages, for losses sustained as a result of Rozsa’s

 23   unlawful conduct. In addition, because Rozsa’s conduct, if left unchecked, would lead to great and

 24   irreparable injury for which money damages would not provide an adequate remedy, Plaintiffs

 25   seek a temporary restraining order and preliminary and permanent injunctive relief to prohibit

 26   Rozsa from continuing his harassment, unfair business practices, interference with business

 27   relationships, efforts to encourage breaches of fiduciary duties owed to Plaintiffs by third parties

 28   and other wrongful conduct.

                                                         3
       K:\ 6809-2\PLE                                            COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 4 of 29 Page ID #:4



  1                                              THE PARTIES

  2           5.       Kevin Zhang is, and at all times relevant to the events alleged herein has been, a

  3   citizen of California, conducting business in Los Angeles County.

  4           6.       Kevin Zhang Inc. is, and at all times relevant to the events alleged herein has been,

  5   a corporation duly organizing and existing under the laws of the State of California, with its

  6   principal place of business in Los Angeles County.

  7           7.       Plaintiffs are informed and believe and thereon allege that Rozsa is, and at all

  8   times relevant to the events alleged herein has been, a citizen of the State of Texas.

  9           8.       The true names and capacities of the Defendants sued herein as Does 1 through 10,
 10   inclusive, are currently unknown to Plaintiffs, who therefore sues such Defendants by fictitious

 11   names. Plaintiffs will amend this Complaint to allege the true identities of such Doe Defendants

 12   when their identities are discovered. Plaintiffs are informed and believe, and thereon allege, that

 13   each such fictitiously named Doe Defendant is responsible in some manner for the events alleged

 14   in this Complaint and that Plaintiffs’ damages as alleged herein were proximately caused by the

 15   conduct of such Doe Defendants, and each of them, and that Defendants in committing the acts

 16   and omissions alleged herein acted as agents and servants of one another, acted within the scope of

 17   their authority as agents and servants of each other, and/or approved and ratified the acts and/or

 18   omissions of each other.

 19                                      JURISDICTION AND VENUE
 20           9.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

 21   section 1332 because the amount in controversy exceeds $75,000 and the action is between

 22   citizens of different States. Additionally, this Court has subject matter jurisdiction over this action

 23   pursuant to 28 U.S.C. section 1331 because the Complaint sets forth a claim arising under federal

 24   law, and the Court may exercise supplemental jurisdiction over the remaining claims pursuant to

 25   28 U.S.C. section 1367(a).

 26           10.      This Court has personal jurisdiction over Rozsa because he regularly transacts,

 27   does and solicits business in this District. Plaintiffs are informed and believe and thereon allege

 28   that Rozsa has purposefully availed himself of the protections of California law by, among other

                                                        4
      K:\ 6809-2\PLE                                           COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 5 of 29 Page ID #:5



  1   things, systematically selling products and services in this State. Furthermore, Plaintiffs are

  2   informed and believe and thereon allege that Rozsa has purposefully directed his activities as to

  3   Plaintiffs with full knowledge that Plaintiffs reside and conduct business in California and will

  4   suffer the effects of Rozsa’s conduct in this State. Plaintiffs are further informed and believe and

  5   thereon allege that Rozsa has knowingly engaged in electronic and telephone communications with

  6   individuals in Los Angeles County and elsewhere in Los Angeles to support his wrongful

  7   harassment and other wrongful conduct as alleged herein. This Court, therefore, has jurisdiction

  8   over Rozsa to adjudicate the causes of action alleged herein.

  9            11.      Venue is proper in this District pursuant to 28 U.S.C. section 1391(b) because
 10   Rozsa is a person over whom this Court has personal jurisdiction and because a substantial part of

 11   the claims arose in this District.

 12                      ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

 13                                A.      Kevin Zhang’s eCommerce Business

 14            12.      Plaintiff Kevin Zhang is a renowned eCommerce and digital marketing

 15   businessman and guru. Zhang has operated and consulted successful eCommerce businesses and

 16   currently owns and administers educational courses for eCommerce entrepreneurs through Plaintiff

 17   Kevin Zhang Inc. Zhang has received worldwide recognition of his expertise in the eCommerce

 18   industry and has been featured in numerous media articles and has made multiple presentations to

 19   eCommerce conferences and events.
 20            13.      Among other things, Zhang was selected to give the keynote address at the SEC

 21   Entrepreneurship Conference in March 2020, and is the featured eCommerce expert for

 22   MentorBox (an education startup featuring successful entrepreneurs and bestselling authors) and

 23   100 Million Academy (an education startup considered to be the “Netflix of entrepreneurship”).

 24            14.      Zhang has over 40,000 subscribers on YouTube, over 99,000 followers on

 25   Instagram, a premium community with Facebook group, and has dozens of students enrolled in his

 26   educational course.

 27

 28

                                                        5
       K:\ 6809-2\PLE                                          COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 6 of 29 Page ID #:6



  1                                 B.      Rozsa Is A Direct Competitor Of Zhang

  2             15.        Rozsa is a direct competitor of Plaintiffs in the eCommerce industry. He portrays

  3   himself as an expert in eCommerce and digital marketing, the same space in which Plaintiffs

  4   operate.

  5             16.        Rozsa, through his own eCommerce brand “Launch Commerce,” owns and

  6   operates a consulting service, a premium community with Facebook group (similar to Plaintiffs)

  7   that is $29.99/month or $299.99 per year, a podcast, a blog, and also an annual conference (live

  8   event), for which he charges $1,500 normally but this year is charging $49, called “eCommBash

  9   2020.”
 10             17.        Rozsa is preparing to launch an educational course, similar to Plaintiffs’

 11   educational course, called “Ultimate eCommerce University.”

 12   (https://launchcommerce.com/courses/ultimate-ecommerce-university/).

 13                   C.     Rozsa’s Campaign Of Defamation and Harassment With Intent To

 14                                          Harm Zhang and His Business

 15             18.        In 2020, Rozsa, a direct competitor and serial harasser of Zhang, made a series of

 16   false, derogatory and highly damaging posts on social media outlets regarding Plaintiffs. These

 17   posts were highly derogatory of Zhang and his businesses, including posts on the Instagram and

 18   Facebook platforms and other locations on the internet as well as videos posted on YouTube.com.

 19             19.        In one video of over an hour in length posted on YouTube.com and Facebook.com
 20   on or about May 14, 2020, entitled “Con Man Kevin Zhang – Fake Guru E Commerce Scam

 21   Bustumentary” (“the First Internet Video”), Rozsa personally appears and makes numerous

 22   baseless, false, defamatory and highly damaging statements about Plaintiffs.

 23             20.        After posting the First Internet Video, Rozsa distributed that video across multiple

 24   large marketing and eCommerce-related listservs, communities comprised of individuals interested

 25   in eCommerce and which includes current and potential customers of Plaintiffs’ educational

 26   course.

 27             21.        On or about May 22, 2020, Rozsa posted on YouTube.com another video relating

 28   to Zhang, which is approximately 38 minutes and 53s second in length, and which contains

                                                            6
      K:\ 6809-2\PLE                                               COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 7 of 29 Page ID #:7



  1   additional baseless, false, defamatory, derogatory and highly damaging attacks against Plaintiffs.

  2   Rozsa again personally appeared in this video, which he entitled “Con Man Kevin Zhang – The

  3   Fake Guru Follow-Up” (“the “Second Internet Video”).

  4             22.       On or about June 6, 2020, Rozsa continued his campaign of defamation and

  5   harassment against Plaintiffs by posting a third video on YouTube.com which is entitled “Kevin

  6   Zhang and Raoul Benjamin1 - Scamming and Racist Talk – In Their Own Words” and runs nearly

  7   57 minutes in length (“the Third Internet Video”).

  8             23.       The false and defamatory statements made by Rozsa in his social media postings,

  9   including in the First, Second and Third Internet Videos, have been viewed by thousands of actual
 10   and potential customers of Zhang and his businesses, students and patrons of Plaintiffs’

 11   eCommerce education programs, Zhang’s business associates, employees and family, and many

 12   others. Indeed, Rozsa has publicly boasted about the number of views and the hours of public

 13   viewing time that these videos have received. Rozsa made statements in these videos and other

 14   postings that include, but are not limited to, the following:

 15                          That Zhang is nothing but a fraud;

 16                          That Zhang has never run a successful eCommerce business;

 17                          That Zhang has never run any legitimate business;

 18                          That Zhang stole from a former employer;

 19                          That Zhang committed tax fraud;
 20                          That Zhang lives in an apartment in Los Angeles – at a private address that

 21                           Rozsa discloses orally and in graphics – and that Zhang lied to the public about

 22                           living in an expensive home in the Hollywood Hills;

 23                          That Zhang lied to the public about his family background and upbringing, in

 24                           an alleged effort by Zhang to deceive customers;

 25

 26

 27
      1
 28       Raoul Benjamin is Zhang’s friend and business partner.

                                                               7
      K:\ 6809-2\PLE                                               COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 8 of 29 Page ID #:8



  1                       That Zhang is associated with and responsible for poor or fraudulent business

  2                        practices and poor ratings from the Better Business Bureau and other agencies

  3                        for an entity known as Wabi-Sabi Streetwear;

  4                       That Zhang stole the name of Stafford Leather in order to fraudulently sell

  5                        inferior products to the public;

  6                       That Zhang stole certain graphic images that he used on social media sites to

  7                        promote his businesses;

  8                       That none of Zhang’s businesses are legitimate companies;

  9                       That Zhang is a fraud and con artist;
 10                       That Zhang fails to honor his businesses’ stated return policies;

 11                       That Zhang “likes to cheat and lie”;

 12                       That Zhang stole $20 million;

 13                       That Zhang advised his followers to violate the law;

 14                       That Zhang engages in fraudulent and wrongful business practices, by among

 15                        other things refusing to fulfill customer orders or follow return policies;

 16                       That Zhang is a criminal who belongs in jail;

 17                       That all Zhang knows how to do is cheat and lie;

 18                       That Zhang operates his businesses on lies and deceit;

 19                       That Zhang has not operated one website that has done anything legitimate;
 20                       That Zhang has “a complete lack of regard for humanity,” implying that Zhang

 21                        is sub-human and cruel, such that any harm which may come to him (harm that

 22                        Rozsa is encouraging) is justified;

 23                       That Zhang “deserve[s]” to be “punch[ed] in the fucking face”; and

 24                       That Zhang wants to steal money and products from his students.

 25   Plaintiffs are informed and believe and thereon allege that Rozsa has made additional harassing

 26   and defamatory statements of and concerning Zhang that will be subject to proof at the time of

 27   trial.

 28

                                                         8
      K:\ 6809-2\PLE                                             COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 9 of 29 Page ID #:9



  1           24.      Rozsa made false and highly damaging statements of and concerning Plaintiffs on

  2   various internet platforms and in the First, Second and Third Internet Videos for the purpose of

  3   injuring Plaintiffs personally and professionally and harming Plaintiffs’ eCommerce and education

  4   businesses, apparently in the hopes of obtaining a competitive advantage.

  5           25.      Plaintiffs are informed and believe and thereon allege that Rozsa earns income

  6   from the First, Second and Third Internet Videos, as these videos are monetized through YouTube.

  7           26.      The statements made by Rozsa on social media as alleged above, including in the

  8   First, Second and Third Internet Videos were false and defamatory. Among other things, the true

  9   facts are that Plaintiffs have conducted a legitimate and successful eCommerce business. Zhang
 10   did not steal from his employer as stated by Rozsa, is not a fraud and con man, and has not

 11   committed tax fraud. Zhang does not like to cheat and lie, cheating and lying is not all Zhang

 12   knows how to do, and Zhang does not operate his businesses on lies and deceit. Zhang lives in an

 13   expensive home in the Hollywood Hills, just as he has publicly stated, and Zhang did not live in

 14   and has never lived in the Los Angeles apartment as definitively stated by Rozsa. Zhang is not and

 15   never has been associated with Wabi-Sabi Streetwear. Plaintiffs did not steal graphic images used

 16   on social media sites. Zhang has not advised and would not advise his followers to violate the law.

 17   Plaintiffs have not refused to fulfill customer orders or abide by return policies.

 18           27.      Plaintiffs are informed and believe and thereon allege that Rozsa has actively

 19   sought out and contacted Plaintiffs’ students and attempted to convince them to breach their
 20   agreements with Plaintiffs, and in some instances to join Rozsa’s eCommerce business. Plaintiffs

 21   are further informed and believe and thereon allege that Rozsa has actively sought out and

 22   communicated with Plaintiffs’ employees and business associates and, in some cases threatened

 23   those individuals with various consequences in the event they continued to associate with Plaintiffs

 24   or refused to assist Rozsa in his deranged campaign against them, and/or attempted to obtain

 25   confidential information from those individuals contrary to their obligations to Plaintiffs in an

 26   attempt to further damage Plaintiffs.

 27           28.      For example, Rozsa sent harassing messages to Plaintiffs’ employee Jake Heid,

 28   threatening that the police “would come knocking” and that Heid would “go to jail” unless he

                                                        9
      K:\ 6809-2\PLE                                           COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 10 of 29 Page ID #:10



   1   breached his non-disclosure/confidentiality agreement and helped Rozsa concoct further false

   2   accusations against Plaintiffs.

   3            29.      Rozsa published a public message on his Instagram account encouraging

   4   Plaintiffs’ employees to violate their non-disclosure agreements. Rozsa characterized these non-

   5   disclosure agreements as “some garbage LegalZoom NDA agreement.” He also stated that

   6   Plaintiffs would have no legal recourse if employees violated their non-disclosure agreements, and

   7   that Plaintiffs’ employees should tell Zhang to “go royally [expletive] himself.” Rozsa continually

   8   disparaged and actively sought to encourage and facilitate the violation of Plaintiffs’ non-

   9   disclosure and confidentiality agreements with third parties.
  10            30.      Rozsa directly communicated with Plaintiffs’ employee Parish Patel, outrageously

  11   threatening that “[criminal] investigators could need to talk to [him]” because of his association

  12   with Plaintiffs and encouraging him to “make a real difference” by divulging confidential

  13   information concerning Plaintiffs’ business and violating his non-disclosure agreement with

  14   Plaintiffs.

  15            31.      Rozsa directly communicated with Money Mag, a publication which was planning

  16   on conducting two interview segments with Zhang as well as an Instagram live interview, and

  17   encouraged them to cease association with Plaintiffs because of Rozsa’s unsubstantiated

  18   allegations. Plaintiffs are informed and believe and thereon allege that as a result of Rozsa’s

  19   communications, Money Mag cancelled a planned partnership with Plaintiffs.
  20            32.      Rozsa directly communicated with TechMoneyTalks, a popular eCommerce-

  21   themed podcast, and was aware of Plaintiffs’ economic relationship with TechMoneyTalks. Rozsa

  22   repeated false allegations about Plaintiffs’ business and described Kevin Zhang as a “con artist.”

  23   At the time of Rozsa’s communications with TechMoneyTalks, Plaintiffs had an affiliate

  24   agreement with TechMoneyTalks to promote Plaintiffs’ business. As a result of Rozsa’s false and

  25   damaging characterizations of Plaintiffs’ business to TechMoneyTalks, TechMoneyTalks

  26   rescinded their agreement with Plaintiffs.

  27            33.      In a further effort to promote his wrongful scheme to injure Plaintiffs, Rozsa has

  28   harassed Zhang through threatening and intimidating messages sent to Zhang. Rozsa has

                                                         10
        K:\ 6809-2\PLE                                          COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 11 of 29 Page ID #:11



   1   contacted and harassed Plaintiffs’ family members, employees and business associates (and their

   2   family members) via internet posts, electronic messages and text messages, and posted personal

   3   information regarding Zhang and Zhang’s family members on social media platforms. In addition,

   4   Rozsa has advised and encouraged the public not to purchase products from Zhang’s businesses or

   5   take Plaintiffs’ eCommerce courses, to seek refunds for products and services purchased from

   6   Plaintiffs and to leave false and misleading complaints on social media websites regarding

   7   Plaintiffs, including TrustPilot, in an effort to further harass pressure and damage Plaintiffs. Rozsa

   8   has interfered with Plaintiffs’ public information status as a part of his harassment campaign,

   9   seeking to have Plaintiffs’ listings taken down with various platforms including Affiliate World,
  10   Entrepreneur, and Medium. Rozsa has also contacted podcasts on which Zhang has appeared in an

  11   attempt to take down Zhang’s listings and damage Plaintiffs’ media relationships. Rozsa has

  12   affirmatively encouraged harassment of Zhang by third parties as well, including an internet

  13   presence that uses the name “Coffeezilla.” Rozsa has organized a campaign to have Zhang

  14   removed from the Forbes Business Council. Rozsa has contacted Zhang’s business associates and

  15   threatened that if they did not stop associating with Zhang, they would “go to jail.”

  16           34.      Rozsa actively encouraged Plaintiffs’ employees and other parties to breach their

  17   contractual and fiduciary duties to Plaintiffs, going so far as to aid, abet and encourage

  18   unauthorized access to, and/or aid, abet and encourage those individuals to exceed the authorized

  19   access to Plaintiffs’ computers without permission.
  20           35.      During the relevant time period, Plaintiffs employed DOE Defendant No. 1 as a

  21   consultant (“Consultant”) to perform certain technology-related tasks including post moderation

  22   (including responding to student questions on online groups) and to provide student insight reports

  23   (including common student hurdles, problem areas and feedback).

  24           36.      Plaintiffs thereby placed Consultant in a position of trust and confidence and gave

  25   Consultant limited access to Plaintiffs’ computer systems, internet sites and confidential, sensitive

  26   and proprietary business and personal information.

  27

  28

                                                        11
       K:\ 6809-2\PLE                                           COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 12 of 29 Page ID #:12



   1           37.      Consultant’s fiduciary duties to Plaintiffs required that Consultant exercise the

   2   highest degree of care, loyalty, good faith and fair dealing both during employment with Plaintiffs

   3   and after separation.

   4           38.      Despite this highest level of care and fidelity owed to Plaintiffs, Consultant

   5   breached the duty of care and loyalty in, among others, each of the following particulars:

   6                       Consultant took the following, unauthorized actions on Zhang’s Generation E

   7                        Facebook Group (the “Group”):

   8                        o posting a disparaging comment about Zhang headed "Kevin Zhang is a liar,

   9                           thief and far from an ecommerce "expert"";
  10                        o changing the display picture on the Group page to a picture of a clown;

  11                        o deleting lessons and videos from the Group page;

  12                        o deleting member posts, which contained valuable educational material;

  13                        o deleting the link to the Kevin Zhang Inc. main page;

  14                        o removing members (being students of Kevin Zhang Inc.) from the Group;

  15                        o changing the status of the administrators from the Group so that they no

  16                           longer had administrator access and privileges;

  17                        o attempting to change the administrator access of then Group to try to

  18                           remove Plaintiffs’ control of the page.

  19                       In addition to the above conduct, Consultant made various other disparaging
  20                        remarks on social media about Plaintiffs.

  21           39.      Plaintiffs are informed and believe and allege thereon that Rozsa directed, aided

  22   and abetted, facilitated, supported, encouraged, championed and otherwise assisted Consultant in

  23   committing the breaches of fiduciary duty and violation of his confidentiality commitments as

  24   described in Paragraph 38 above. Plaintiffs are further informed and believe and thereon allege

  25   that Rozsa has engaged in acts designed to destroy evidence of his involvement in aiding and

  26   abetting violations of Plaintiffs’ rights with Consultant as described herein.

  27           40.      Plaintiffs are informed and believe and thereon allege that Rozsa’s conduct is

  28   emblematic of his longstanding pattern of unlawful bullying of business competitors. Rozsa

                                                         12
       K:\ 6809-2\PLE                                           COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 13 of 29 Page ID #:13



   1   previously engaged in similar tactics, whereby he sought to bully and harass his business

   2   competitors by spreading lies and unfounded threats. In or about 2010 and 2011, Rozsa

   3   disseminated threatening communications and posts on social media platforms claiming that third

   4   persons had violated his trademark in the mark “Columbus SEO,” although Rozsa in fact had no

   5   legal right to that mark. Rozsa was excoriated publicly as a result of his false statements and

   6   bullying tactics and Rozsa ultimately issued a public apology for his actions. Plaintiffs are

   7   informed and believe and thereon allege that Rozsa has engaged in other similar conduct as well,

   8   which will be the subject of investigation and discovery as this case proceeds.

   9                                       FIRST CLAIM FOR RELIEF
  10                    (For Defamation By Plaintiff Kevin Zhang Against All Defendants)

  11           41.       Plaintiffs incorporate and re-allege each and every allegation set forth in

  12   Paragraphs 1 through 40, inclusive, of this Complaint as if fully set forth herein.

  13           42.       The persons to whom Rozsa made comments about Zhang as referenced above,

  14   and particularly the statements referenced in Paragraph 23 above, reasonably understood that the

  15   statements were made about Zhang. These persons further reasonably understood Rozsa’s words

  16   to have the meaning ordinarily ascribed to the words in common English language, meaning

  17   among other things that Zhang is a criminal, is dishonest, is unsuccessful in business and lies about

  18   it, engages in wrongful, deceitful and illegal business practices, seeks to mislead customers, the

  19   public, and governmental authorities, and has made numerous false statements in order to
  20   inaccurately depict and promote himself and his businesses.

  21           43.       Rozsa knew the statements were false and/or failed to use reasonable care to

  22   determine the truth or falsity of the statements he made, each of which was false at the time it was

  23   made.

  24           44.       The statements made by Rozsa, and particularly the statements referenced in

  25   Paragraph 23 above, were designed and intended to damage Zhang, and did damage Zhang, with

  26   respect to Zhang’s property, business, trade, profession, and/or occupation. The statements also

  27   directly impute criminal activity to Zhang. The statements, therefore, are defamatory per se under

  28   California law. Zhang has suffered and is on a daily basis suffering losses directly attributable to

                                                          13
       K:\ 6809-2\PLE                                            COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 14 of 29 Page ID #:14



   1   Rozsa’s defamatory statements. In addition, the statements made by Rozsa were designed and

   2   intended to harm, and did harm, Zhang’s reputation and have resulted in shame, mortification or

   3   hurt feelings that are fully compensable under California law. Zhang has incurred as a result of

   4   Rozsa’s wrongful conduct special and general damages according to proof at trial, which are

   5   currently believed to exceed $5 Million. Zhang brings this action to obtain just compensation for

   6   all of the damages caused by Rozsa.

   7            45.      Zhang is informed and believes and thereon alleges that in doing the things alleged

   8   herein, Rozsa acted willfully, maliciously, oppressively and despicably, with full knowledge of the

   9   adverse effects of his actions on Zhang and with willful, deliberate and conscious disregard of the
  10   consequences to Zhang. As a result of Rozsa’s wrongful conduct, Zhang is entitled to an award of

  11   exemplary or punitive damages against Rozsa in an amount sufficient to punish and deter Rozsa

  12   from engaging in such conduct in the future, the exact amount of which will be subject to proof at

  13   trial.

  14                                      SECOND CLAIM FOR RELIEF

  15                        (For Trade Libel By All Plaintiffs Against All Defendants)

  16            46.      Plaintiffs incorporate and re-allege each and every allegation set forth in

  17   Paragraphs 1 through 40, inclusive, of this Complaint as if fully set forth herein.

  18            47.      The statements made by Rozsa as alleged above, including the statements

  19   referenced in Paragraph 23 above, were intended by Rozsa and reasonably understood by the third
  20   parties to whom such statements were made to disparage Plaintiffs in connection with their

  21   businesses. Among other things, the statements were intended to disparage and were understood

  22   by the third persons who read or heard the statements to disparage the honesty, standing, fairness

  23   and business competency of Plaintiffs as well as the quality of products and services provided by

  24   Plaintiffs and Plaintiffs’ eCommerce businesses. The statements, therefore, are defamatory per se

  25   under California law.

  26            48.      Rozsa’s statements as alleged herein including the statements referenced in

  27   Paragraph 23 which were made and communicated to numerous persons over social media sites

  28   and other sources and venues according to proof, were untrue at the time they were made. Rozsa

                                                          14
        K:\ 6809-2\PLE                                           COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 15 of 29 Page ID #:15



   1   knew that these statements were untrue and/or acted with reckless disregard of the truth or falsity

   2   of such statements. Rozsa made his statements with the specific intent to damage Plaintiffs in their

   3   trade and business activities, including Plaintiffs’ eCommerce education courses, by persuading

   4   potential customers not to take Plaintiffs’ courses and persuading existing customers to seek

   5   refunds and communicate and post on the internet poor reviews concerning Plaintiffs and their

   6   products and services.

   7            49.      At the time he made the statements alleged herein, Rozsa knew or should have

   8   known that third parties would act in reliance on his statements, causing severe damage to

   9   Plaintiffs in their business activities, standing, prospects and reputation. Third parties did in fact
  10   act in reliance on Rozsa’s lies and harassing conduct and failed to conduct transactions or

  11   cancelled transactions with Plaintiffs and disparaged Plaintiffs by making complaints or posting

  12   negative reviews on the internet as a result.

  13            50.      As a direct and proximate result of Rozsa’s conduct as alleged herein, Plaintiffs

  14   suffered financial harm. Rozsa’s conduct was a substantial factor if not the sole factor in causing

  15   such harm. Rozsa, therefore, is liable to Plaintiffs for trade libel as a result of his conduct as

  16   alleged herein. Plaintiffs have incurred damages as a result of Rozsa’s trade libel according to

  17   proof at trial, which are currently believed to exceed $5 Million. Plaintiffs bring this action to

  18   obtain just compensation for the damages caused by Rozsa.

  19            51.      Plaintiffs are informed and believe and thereon allege that in doing the things
  20   alleged herein, Rozsa acted willfully, maliciously, oppressively and despicably, with full

  21   knowledge of the adverse effects of his actions on Plaintiffs and with willful, deliberate and

  22   conscious disregard of the consequences to Plaintiffs. As a result of Rozsa’s wrongful conduct,

  23   Plaintiffs are entitled to an award of exemplary or punitive damages against Rozsa in an amount

  24   sufficient to punish and deter Rozsa from engaging in such conduct in the future, the exact amount

  25   of which will be subject to proof at trial.

  26

  27

  28

                                                         15
        K:\ 6809-2\PLE                                           COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 16 of 29 Page ID #:16



   1                                       THIRD CLAIM FOR RELIEF

   2     (For Invasion Of Privacy By False Light By Plaintiff Kevin Zhang Against All Defendants)

   3            52.      Plaintiffs incorporate and re-allege each and every allegation set forth in

   4   Paragraphs 1 through 40, inclusive, of this Complaint as if fully set forth herein.

   5            53.      The statements by Rozsa as alleged herein, including but not limited to the

   6   statements referenced in Paragraph 23 above, subject Rozsa to liability for the tort of invasion of

   7   privacy by false light, in that Rozsa made unlawful statements and communicated information to

   8   third parties that showed Plaintiff Kevin Zhang in an actionable false light as defined by California

   9   law.
  10            54.      The false light created by Rozsa’s wrongful conduct as alleged herein would be

  11   highly offensive to a reasonable person in Zhang’s position, and was and is in fact highly offensive

  12   to Zhang.

  13            55.      As alleged hereinabove, Rozsa made and caused to be published the false

  14   statements and other communications showing Zhang in an unlawful and improper false light as

  15   referenced above, including the dissemination of the statements to third parties via numerous

  16   social media platforms, including Instagram, Facebook and YouTube. Rozsa knew that his

  17   statements were false and/or otherwise depicted Zhang in a false light, or published the statements

  18   with reckless disregard of their falsity and the false light that Zhang would be placed in as a result

  19   thereof. Zhang is informed and believes and thereon alleges that Rozsa intended to depict and did
  20   depict Zhang in a false, fictionalized and sensationalized light in part to benefit him and obtain a

  21   competitive advantage by damaging Zhang in various respects, including with respect to Zhang’s

  22   personal and professional prospects, standing and reputation.

  23            56.      There is clear and convincing evidence that Rozsa knew that the publication of his

  24   statements were false and would create false impressions about Zhang, or that Rozsa acted with

  25   reckless disregard for the truth or falsity of his statements.

  26            57.      As a direct and proximate result of Rozsa’s wrongful conduct, Zhang has suffered

  27   general and special damages including, but not limited to, damage to his business, profession,

  28   reputation, character and property, which will result in losses including loss of earnings and profits

                                                          16
        K:\ 6809-2\PLE                                           COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 17 of 29 Page ID #:17



   1   in an amount which has yet to be ascertained, but which Zhang is informed and believes is in

   2   excess of $5 Million. In addition, as a further direct and approximate result of Rozsa’s wrongful

   3   conduct, Zhang suffered compensable shame, mortification, hurt feelings, emotional distress,

   4   embarrassment, humiliation and injury to his peace of mind in an amount according to proof at

   5   trial.

   6            58.       Zhang is informed and believes and thereon alleges that in doing the things alleged

   7   herein, Rozsa acted willfully, maliciously, oppressively and despicably, with full knowledge of the

   8   adverse effects of his actions on Zhang and with willful, deliberate and conscious disregard to the

   9   consequences to Zhang. As a result of Rozsa’s wrongful conduct, Zhang is entitled to an award of
  10   exemplary or punitive damages against Rozsa in an amount sufficient to punish and deter Rozsa

  11   from engaging in such conduct in the future, the exact amount of which will be subject to proof at

  12   trial.

  13                                      FOURTH CLAIM FOR RELIEF

  14                  (For Intentional Interference With Contractual Relations By All Plaintiffs

  15                                            Against All Defendants)

  16            59.       Plaintiffs incorporate and re-allege each and every allegation set forth in

  17   Paragraphs 1 through 40, inclusive, of this Complaint as if fully set forth herein.

  18            60.       At the time the statements referenced above were made, Rozsa was aware that

  19   Plaintiffs had entered into agreements with third parties to fulfill orders for products and services
  20   sold by Plaintiffs. Among other things, Rozsa was aware of valid contractual relations between

  21   Plaintiffs and persons contracting to take Plaintiffs’ eCommerce entrepreneurship courses. Rozsa

  22   was also aware of valid non-disclosure and confidentiality agreements entered into between

  23   Plaintiffs, on the one hand, and employees and consultants of Plaintiffs, on the other hand. Rozsa

  24   was also aware of valid contractual relations between Plaintiffs and third party media entities to

  25   promote Plaintiffs’ products and services. Rozsa made the defamatory statements referenced

  26   above and committed other intentional acts with the intent to disrupt the aforementioned

  27   contractual relations between Plaintiffs and third parties, including patrons of Plaintiffs’

  28   eCommerce entrepreneurship courses, employees and media entities, and thereby hopefully also to

                                                           17
        K:\ 6809-2\PLE                                            COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 18 of 29 Page ID #:18



   1   promote the prospects of Rozsa’s own eCommerce businesses, including his own eCommerce

   2   educational programs.

   3            61.      As a direct and proximate result of Rozsa’s statements, Plaintiffs’ contractual

   4   relations with customers of his eCommerce businesses, including students of Plaintiffs’ education

   5   courses, employees and consultants of Plaintiffs, and media entities were interrupted and damaged,

   6   and Plaintiffs suffered significant monetary damages. Among other things, customers and students

   7   of Plaintiffs have cancelled orders and courses, failed to make new orders and sign up for courses,

   8   and demanded refunds as a result of Rozsa’s statements and exhortations. Additionally, employees

   9   and consultants of Plaintiffs have breached non-disclosure and confidentiality agreements and
  10   media entities have rescinded agreements to promote Plaintiffs’ products and services. Bogus

  11   reviews and complaints concerning Plaintiffs and their products and services have been made as a

  12   result of Rozsa’s wrongful conduct, significantly affecting Plaintiffs’ business and public business

  13   ratings and reviews. Rozsa’s conduct was a substantial if not the sole factor in causing substantial

  14   harm to Plaintiffs as alleged herein. As a result of Rozsa’s intentional interference with Zhang’s

  15   contractual relationships, Plaintiffs have incurred damages according to proof at trial, which are

  16   currently believed to exceed $5 Million.

  17            62.      Plaintiffs are informed and believe and thereon allege that in doing the things

  18   alleged herein, Rozsa acted willfully, maliciously, oppressively and despicably, with full

  19   knowledge of the adverse effects of his actions on Plaintiffs and with willful, deliberate and
  20   conscious disregard of the consequences to Plaintiffs. As a result of Rozsa’s wrongful conduct,

  21   Plaintiffs are entitled to an award of exemplary or punitive damages against Rozsa in an amount

  22   sufficient to punish and deter Rozsa from engaging in such conduct in the future, the exact amount

  23   of which will be subject to proof at trial.

  24                                       FIFTH CLAIM FOR RELIEF

  25        (For Intentional Interference With Prospective Economic Advantage By All Plaintiffs

  26                                           Against All Defendants)

  27            63.      Plaintiffs incorporate and re-allege each and every allegation set forth in

  28   Paragraphs 1 through 40, inclusive, of this Complaint as if fully set forth herein.

                                                          18
        K:\ 6809-2\PLE                                           COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 19 of 29 Page ID #:19



   1            64.      As of 2020, Plaintiffs, on the one hand, and numerous past and present customers

   2   of Plaintiffs’ eCommerce businesses, including current and potential patrons of Plaintiffs’

   3   eCommerce education classes and events, on the other hand, were in economic relationships with

   4   Plaintiffs that were likely to result in a future economic benefit to Plaintiffs.

   5            65.      Rozsa knew of the economic relationships between Plaintiffs and these third

   6   parties, and nevertheless engaged in the intentional and wrongful conduct alleged herein, including

   7   the making of the false, defamatory and highly damaging statements regarding Plaintiffs, and

   8   active encouragement to members of the public not to do business with Plaintiffs, with the intent to

   9   disrupt Plaintiffs’ business relationships (and in the hopes of redirecting business toward Rozsa, a
  10   direct competitor). Rozsa contacted and harassed Plaintiffs’ employees, consultants and business

  11   associates via internet posts, electronic messages and text messages, and posted personal

  12   information regarding Zhang and Zhang’s family members on social media platforms. Rozsa

  13   advised and encouraged the public not to purchase products from Zhang’s businesses or take

  14   Plaintiffs’ eCommerce courses, to seek refunds for products and services purchased from Plaintiffs

  15   and to leave false and misleading complaints on social media websites regarding Plaintiffs,

  16   including TrustPilot, in an effort to further harass pressure and damage Plaintiffs. Rozsa interfered

  17   with Plaintiffs’ public information status as a part of his harassment campaign, seeking to have

  18   Plaintiffs’ listings taken down with various platforms including Affiliate World, Entrepreneur, and

  19   Medium. Rozsa contacted podcasts on which Zhang has appeared in an attempt to take down
  20   Zhang’s listings and damage Plaintiffs’ media relationships. Rozsa encouraged harassment of

  21   Zhang by third parties, including an internet presence that uses the name “Coffeezilla.” Rozsa

  22   organized a campaign to have Zhang removed from the Forbes Business Council. At the time

  23   Rozsa engaged in this conduct, he was aware that disruption of the economic relationships between

  24   Plaintiffs and Plaintiffs’ actual and potential business customers and patrons of Plaintiffs’

  25   eCommerce educational courses was certain or substantially certain to occur as a result of his

  26   actions.

  27            66.      As a result of Rozsa’s conduct, the economic relationships between Plaintiffs and

  28   third parties, including Plaintiffs’ customers and students, were severely disrupted and damaged,

                                                          19
        K:\ 6809-2\PLE                                           COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 20 of 29 Page ID #:20



   1   and Plaintiffs were seriously harmed financially. Rozsa’s conduct was a substantial if not the sole

   2   factor in causing this harm. Plaintiffs have incurred damages as a result of Rozsa’s conduct in an

   3   amount according to proof at trial, but which are currently believed to exceed $5 Million.

   4           67.      Plaintiffs are informed and believe and thereon allege that in doing the things

   5   alleged herein, Rozsa acted willfully, maliciously, oppressively and despicably, with full

   6   knowledge of the adverse effects of his actions on Plaintiffs and with willful, deliberate and

   7   conscious disregard of the consequences of such conduct to Plaintiffs. As a result of Rozsa’s

   8   wrongful conduct, Plaintiffs are entitled to an award of exemplary or punitive damages against

   9   Rozsa in an amount sufficient to punish and deter Rozsa from engaging in such conduct in the
  10   future, the exact amount of which will be subject to proof at trial.

  11                                      SIXTH CLAIM FOR RELIEF

  12         (For Unfair Business Practices Pursuant To Business and Professions Code Sections

  13                         17200 et seq. By All Plaintiffs Against All Defendants)

  14           68.      Plaintiffs incorporate and re-allege each and every allegation set forth in

  15   Paragraphs 1 through 40, inclusive, of this Complaint as if fully set forth herein.

  16           69.      Rozsa published and disseminated defamatory and highly disparaging statements

  17   about Plaintiffs and engaged in the other unlawful conduct alleged herein with the intent to deceive

  18   the general public, including Plaintiffs’ actual and potential customers and patrons of Plaintiffs’

  19   educational programs, in order to damage Plaintiffs’ businesses and direct business away from
  20   Plaintiffs and toward Rozsa and otherwise damage Plaintiffs and their business for Rozsa’s

  21   pecuniary gain. Rozsa engaged in such conduct in an effort to unfairly compete with Plaintiffs in a

  22   manner prohibited by law, including Sections 17200 et seq. of the California Business and

  23   Professions Code. Such unlawful conduct is a business practice of Rozsa. Rozsa has previously

  24   engaged in a pattern and practice of such unfair business practices, including with respect to his

  25   false claims and harassing conduct with regard to the “Columbus SEO” mark as alleged above, and

  26   other conduct according to investigation and proof at trial. As a result of Rozsa’s unlawful

  27   business practices, Rozsa has received ill-gotten gains. Rozsa’s conduct therefore constitutes

  28

                                                         20
       K:\ 6809-2\PLE                                           COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 21 of 29 Page ID #:21



   1   unfair business practices in violation of Sections 17200 et seq. of the California Business and

   2   Professions Code.

   3           70.      As a direct and proximate result of Rozsa’s unfair business practices and violations

   4   of Sections 17200 et seq. of the California Business and Professions Code, Plaintiffs have suffered

   5   and will continue to suffer injuries in fact and lost money. Plaintiffs are entitled to, among other

   6   things, restitution of all monies wrongfully obtained by Rozsa as a result of his conduct, as well as

   7   injunctive relief to address and restrict Rozsa’s unlawful conduct in violation of the Business and

   8   Professions Code.

   9           71.      Plaintiffs are informed and believe and thereon allege that in doing the things
  10   alleged herein, Rozsa acted willfully, maliciously, oppressively and despicably, with full

  11   knowledge of the adverse effects of his actions on Plaintiffs and with willful, deliberate and

  12   conscious disregard of the consequences to Plaintiffs.

  13           72.      Plaintiffs seek restitution of monies wrongfully obtained and a temporary

  14   restraining order and preliminary and permanent injunctive relief against any further violation of

  15   Sections 17200 et seq. of the California Business and Professions Code, including, but not limited

  16   to, a restraining order and preliminary and permanent injunctive relief preventing Rozsa from

  17   further exhibiting, publishing or disseminating the First Internet Video and the Second Internet

  18   Video as well as other false, defamatory or disparaging statements about Plaintiffs that are

  19   determined to be unprotected by the First Amendment to the U.S. Constitution, in addition to
  20   engaging in further unfair business practices prohibited by law.

  21                                    SEVENTH CLAIM FOR RELIEF

  22                    (For Civil Harassment [Code Of Civil Procedure Section 527.6]

  23                           By Plaintiff Kevin Zhang Against All Defendants)

  24           73.      Plaintiffs incorporate and re-allege each and every allegation set forth in

  25   Paragraphs 1 through 40, inclusive, of this Complaint as if fully set forth herein.

  26           74.      Rozsa engaged in a knowing and willful course of conduct directed at Zhang that

  27   would cause a reasonable person in Zhang’s position to be seriously alarmed, annoyed and

  28   harassed. Such conduct in fact seriously alarmed, annoyed and harassed Zhang and continues to

                                                         21
       K:\ 6809-2\PLE                                           COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 22 of 29 Page ID #:22



   1   alarm, annoy and harass him on a daily basis. Rozsa’s conduct serves no legitimate or lawful

   2   purpose whatsoever.

   3           75.      The course of conduct in which Rozsa is engaging would cause a reasonable

   4   person to suffer substantial emotional distress, and such conduct has in fact caused substantial

   5   emotional distress to Zhang.

   6           76.      Based on Rozsa’s conduct, Zhang is entitled to a temporary restraining order and a

   7   permanent order according to proof prohibiting Rozsa’s conduct pursuant to California Code of

   8   Civil Procedure Section 527.6.

   9           77.      C.C.P. Section 527.6(s) expressly provides that Zhang is entitled to recover all
  10   attorneys’ fees and costs incurred in bringing this action against Rozsa. Zhang seeks recovery of

  11   all attorneys’ fees and costs incurred by him in this action as a result of Rozsa’s wrongful conduct.

  12                                     EIGHTH CLAIM FOR RELIEF

  13                           (For Aiding and Abetting Breach of Fiduciary Duty

  14                                  By All Plaintiffs Against All Defendants)

  15           78.      Plaintiffs incorporate and re-allege each and every allegation set forth in

  16   Paragraphs 1 through 40, inclusive, of this Complaint as if fully set forth herein.

  17           79.      Various individuals, including Consultant as identified in Paragraph 35 above and

  18   other employees of Plaintiffs, owed fiduciary duties to Plaintiffs established by law and/or their

  19   agreements with Plaintiffs.
  20           80.      Rozsa had actual knowledge of the fiduciary duties owed to Plaintiffs.

  21           81.      Rozsa substantially assisted, encouraged, and aided and abetted breaches of

  22   Consultant’s fiduciary duties by motivating Consultant to do so, on information and belief, by

  23   threatening Consultant with criminal prosecution and, also on information and belief, on promises

  24   of financial rewards.

  25           82.      As a direct and proximate cause of Consultant’s fiduciary breaches and Rozsa’s

  26   involvement in those breaches, Rozsa has obtained ill-gotten gains and Plaintiffs have suffered and

  27   will suffer ongoing financial losses in an amount to be determined at trial.

  28

                                                         22
       K:\ 6809-2\PLE                                           COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 23 of 29 Page ID #:23



   1            83.      Plaintiffs are informed and believe and thereon allege that in doing the things

   2   alleged herein, Rozsa acted willfully, maliciously, oppressively and despicably, with full

   3   knowledge of the adverse effects of his actions on Plaintiffs and with willful, deliberate and

   4   conscious disregard of the consequences to Plaintiffs. As a result of Rozsa’s wrongful conduct,

   5   Plaintiffs are entitled to an award of exemplary or punitive damages against Rozsa in an amount

   6   sufficient to punish and deter Rozsa from engaging in such conduct in the future, the exact amount

   7   of which will be subject to proof at trial.

   8                                       NINTH CLAIM FOR RELIEF

   9                          (For Conspiracy to Commit Breach of Fiduciary Duty
  10                                 By All Plaintiffs Against All Defendants)

  11            84.      Plaintiffs incorporate and re-allege each and every allegation set forth in

  12   Paragraphs 1 through 40 of this Complaint as if fully set forth herein.

  13            85.      As alleged, Rozsa considers himself a competitor to Plaintiffs and in fact is a

  14   business competitor. In an effort to damage Plaintiffs’ business and reputation and thereby

  15   advance his own business, Rozsa and Consultant formed a common plan and entered into an

  16   agreement to damage and destroy Plaintiffs’ business and inflict financial and personal harm on

  17   Plaintiffs.

  18            86.      In furtherance of this common scheme or conspiracy, Rozsa directed Consultant to

  19   commit the wrongful acts described in Paragraph 38 above. Prior to and during the common
  20   scheme or conspiracy, Rozsa and Consultant knew their conduct was wrongful.

  21            87.      As a direct and proximate cause of the conspiracy committed by Consultant and

  22   Rozsa, Plaintiffs have suffered and will suffer ongoing financial losses in an amount which can

  23   only be determined based upon a trial of Consultant’s breaches of his fiduciary duties.

  24            88.      Plaintiffs are informed and believe and thereon allege that in doing the things

  25   alleged herein, Rozsa acted willfully, maliciously, oppressively and despicably, with full

  26   knowledge of the adverse effects of his actions on Plaintiffs and with willful, deliberate and

  27   conscious disregard of the consequences to Plaintiffs. As a result of Rozsa’s wrongful conduct,

  28   Plaintiffs are entitled to an award of exemplary or punitive damages against Rozsa in an amount

                                                          23
        K:\ 6809-2\PLE                                           COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 24 of 29 Page ID #:24



   1   sufficient to punish and deter Rozsa from engaging in such conduct in the future, the exact amount

   2   of which will be subject to proof at trial.

   3                                      TENTH CLAIM FOR RELIEF

   4        (For Conspiracy to Violate 18 U.S.C. §1030(a)(5)(B): Computer Fraud and Abuse Act

   5                                 By All Plaintiffs Against All Defendants)

   6            89.      Plaintiffs incorporate and re-allege each and every allegation set forth in

   7   Paragraphs 1 through 40 of this Complaint as if fully set forth herein.

   8            90.      As alleged, Rozsa considers himself a competitor to Plaintiffs and in fact is a

   9   business competitor. In an effort to damage Plaintiffs’ business and reputation and thereby
  10   advance his own business, Rozsa and Consultant formed a common plan and entered into an

  11   agreement to destroy Plaintiffs’ business and inflict financial and personal harm on them.

  12            91.      In furtherance of this common scheme or conspiracy, Rozsa encouraged and

  13   directed Consultant to intentionally access a protected computer without authorization in order to

  14   damage Plaintiffs by altering the information on the Generation E Facebook Group as set forth in

  15   Paragraph 38, supra in order to defraud and mislead Plaintiffs’ customers, potential customers and

  16   students in violation of 18 U.S.C. section 1030(a)(5)(B).

  17            92.      Rozsa and Consultant knowingly exceeded Consultant’s authorized access because

  18   they altered the information on the Group website and thereby created false information on the

  19   website with the intent to harm Plaintiffs’ business and reputation.
  20            93.      In so doing, Consultant and Rozsa thereby furthered their wrongful scheme and the

  21   resulting damage to Plaintiffs.

  22            94.      As a direct and proximate cause of the conspiracy in which Consultant and Rozsa

  23   engaged to violate 18 U.S.C. section 1030, Plaintiffs have suffered and will suffer ongoing

  24   financial losses in an amount in excess of $5,000 but which can only be determined based upon a

  25   trial of Consultant’s breaches of his fiduciary duties.

  26            95.      In addition to all equitable and compensatory remedies that should be awarded to

  27   Plaintiffs based on the violations of 18 U.S.C. section 1030, Plaintiffs are informed and believe

  28   and thereon allege that in doing the things alleged herein, Rozsa acted willfully, maliciously,

                                                          24
        K:\ 6809-2\PLE                                           COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 25 of 29 Page ID #:25



   1   oppressively and despicably, with full knowledge of the adverse effects of his actions on Plaintiffs

   2   and with willful, deliberate and conscious disregard of the consequences to Plaintiffs. As a result

   3   of Rozsa’s wrongful conduct, Plaintiffs are entitled to an award of exemplary or punitive damages

   4   against Rozsa in an amount sufficient to punish and deter Rozsa from engaging in such conduct in

   5   the future, the exact amount of which will be subject to proof at trial.

   6                                         PRAYER FOR RELIEF

   7            WHEREFORE, Plaintiffs respectfully request relief on the causes of action alleged in this

   8   Complaint as follows:

   9   As to the First Claim for Relief:
  10            1.      Compensatory damages, including general and special damages in an amount

  11   according to proof at trial, which are currently believed to be in an amount not less than $5

  12   Million;

  13            2.      Exemplary or punitive damages in an amount sufficient to punish and deter Rozsa,

  14   the exact amount of which shall be determined according to proof at trial;

  15            3.      A temporary restraining order and preliminary and permanent injunctive relief

  16   prohibiting Rozsa from further exhibiting, displaying, disseminating or maintaining the First,

  17   Second and Third Internet Videos and making other defamatory social media posts or

  18   communications of and concerning Zhang and his businesses, and to cease and desist from such

  19   further publications in the future, or otherwise according to proof at trial;
  20   As to the Second Claim for Relief:

  21            4.      Compensatory damages in an amount according to proof at trial, which are

  22   currently believed to be in an amount not less than $5 Million;

  23            5.      Exemplary or punitive damages in an amount sufficient to punish and deter Rozsa,

  24   the exact amount of which shall be determined according to proof at trial;

  25            6.      A temporary restraining order and preliminary and permanent injunctive relief

  26   prohibiting Rozsa from further exhibiting, displaying, disseminating or maintaining the First,

  27   Second and Third Internet Videos and engaging in other communications or conduct deemed to

  28   be trade libelous according to proof at trial;

                                                        25
       K:\ 6809-2\PLE                                           COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 26 of 29 Page ID #:26



   1   As to the Third Claim for Relief:

   2            7.      Compensatory damages, including general and special damages in an amount

   3   according to proof at trial, which are currently believed to be in an amount not less than $5

   4   Million;

   5            8.      Exemplary or punitive damages in an amount sufficient to punish and deter Rozsa,

   6   the exact amount of which shall be determined according to proof at trial;

   7            9.      A temporary restraining order and preliminary and permanent injunctive relief

   8   prohibiting Rozsa from further exhibiting, displaying, disseminating or maintaining the First,

   9   Second and Third Internet Videos and making other unlawful social media posts or
  10   communications of and concerning Zhang and his businesses that impermissibly reflect Zhang in

  11   a false light, according to proof at trial;

  12   As to the Fourth Claim for Relief:

  13            10.     Compensatory damages in an amount according to proof at trial, which are

  14   currently believed to be in an amount not less than $5 Million;

  15            11.     Exemplary or punitive damages in an amount sufficient to punish and deter Rozsa,

  16   the exact amount of which shall be determined according to proof at trial;

  17            12.     A temporary restraining order and preliminary and permanent injunctive relief

  18   prohibiting Rozsa from further exhibiting, displaying, disseminating or maintaining the First,

  19   Second and Third Internet Videos and making other unlawful social media posts or
  20   communications of and concerning Plaintiffs, and to cease and desist from such further

  21   publications in the future, or otherwise according to proof at trial;

  22   As to the Fifth Claim for Relief:

  23            13.     Compensatory damages in an amount according to proof at trial, which are

  24   currently believed to be in an amount not less than $5 Million;

  25            14.     Exemplary or punitive damages in an amount sufficient to punish and deter Rozsa,

  26   the exact amount of which shall be determined according to proof at trial;

  27            15.     A temporary restraining order and preliminary and permanent injunctive relief

  28   prohibiting Rozsa from further exhibiting, displaying, disseminating or maintaining the First,

                                                        26
       K:\ 6809-2\PLE                                          COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 27 of 29 Page ID #:27



   1   Second and Third Internet Videos and making other unlawful social media posts or

   2   communications of and concerning Plaintiffs, and to cease and desist from such further

   3   publications in the future, or otherwise according to proof at trial;

   4   As to the Sixth Claim for Relief:

   5            16.     Restitution of monies wrongfully obtained by Rozsa as a result of conduct in

   6   violation of the California Business and Professions Code and any other amounts recoverable

   7   pursuant to the California unfair business practices law;

   8            17.     A temporary restraining order and preliminary and permanent injunctive relief

   9   against further violations of Sections 17200 et seq. of the California Business and Professions
  10   Code, including, but not limited to, a permanent injunction preventing Rozsa from further

  11   exhibiting, displaying, disseminating or maintaining the First, Second and Third Internet Videos

  12   and making any false, defamatory or disparaging statements about Zhang or his businesses which

  13   are in violation of the California Business and Professions Code and determined to be unprotected

  14   by the First Amendment to the U.S. Constitution;

  15   As to the Seventh Claim for Relief:

  16            18.     A temporary restraining order and a permanent order according to proof pursuant

  17   to Code of Civil Procedure Section 527.6 and other applicable law prohibiting Rozsa from

  18   engaging in further unlawful harassment of Zhang;

  19            19.     Attorneys’ fees and costs pursuant to Code of Civil Procedure Section 527.6(s);
  20   As to the Eighth Claim for Relief:

  21            20.     Compensatory damages in an amount according to proof at trial, which are

  22   currently believed to be in an amount not less than $5 Million;

  23            21.     Exemplary or punitive damages in an amount sufficient to punish and deter Rozsa,

  24   the exact amount of which shall be determined according to proof at trial;

  25   As to the Ninth Claim for Relief:

  26            22.     Compensatory damages in an amount according to proof at trial, which are

  27   currently believed to be in an amount not less than $5 Million;

  28

                                                        27
       K:\ 6809-2\PLE                                          COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 28 of 29 Page ID #:28



   1            23.     Exemplary or punitive damages in an amount sufficient to punish and deter Rozsa,

   2   the exact amount of which shall be determined according to proof at trial;

   3   As to the Tenth Claim for Relief:

   4            24.     Compensatory damages in an amount according to proof at trial, which are

   5   currently believed to be in an amount not less than $5 Million;

   6            25.     Exemplary or punitive damages in an amount sufficient to punish and deter Rozsa,

   7   the exact amount of which shall be determined according to proof at trial;

   8   As to All Claims for Relief:

   9            26.     Costs of suit incurred herein;
  10            27.     Attorneys’ fees and costs to the extent permitted by law;

  11            28.     Interest at the maximum legal rate; and

  12            29.     Such other and further relief as the Court may deem just and proper.

  13

  14   DATE: July 14, 2020                               LAVELY & SINGER
                                                         PROFESSIONAL CORPORATION
  15                                                     PAUL N. SORRELL
                                                         MARTIN HIRSHLAND
  16

  17
                                                         By:    /s/ Paul N. Sorrell
  18                                                            PAUL N. SORRELL
                                                         Attorneys for Plaintiffs KEVIN ZHANG INC. and
  19                                                     KEVIN ZHANG
  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                          28
       K:\ 6809-2\PLE                                            COMPLAINT
Case 2:20-cv-06247-CBM-AFM Document 1 Filed 07/14/20 Page 29 of 29 Page ID #:29



   1                                     REQUEST FOR JURY TRIAL
   2            Plaintiffs demand trial by jury to the extent permitted by law.
   3

   4   DATE: July 14, 2020                            LAVELY & SINGER
                                                      PROFESSIONAL CORPORATION
   5                                                  PAUL N. SORRELL
                                                      MARTIN HIRSHLAND
   6

   7
                                                      By:    /s/ Paul N. Sorrell
   8                                                         PAUL N. SORRELL
                                                      Attorneys for Plaintiffs KEVIN ZHANG INC. and
   9                                                  KEVIN ZHANG
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                        29
       K:\ 6809-2\PLE                                          COMPLAINT
